                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

RYAN CHRISTOPHER RODGERS,

             Plaintiff,

v.                                                           No. CV 17-921 MV/CG

NANCY A. BERRYHILL,
Acting Commissioner of the Social
Security Administration,

      Defendant.

                ORDER ADOPTING CHIEF MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

      THIS MATTER is before the Court on the Chief Magistrate Judge’s Proposed

Findings and Recommended Disposition (“PFRD”), filed on September 7, 2018. (Doc. 23).

In the PFRD, the Chief Magistrate Judge recommended that Plaintiff’s Motion to Reverse

and Remand for Payments of Benefits, or in the Alternative, for Rehearing, With

Supporting Memorandum, (Doc. 20), be granted and that this case be remanded to the

Commissioner for further proceedings. The parties were notified that written objections to

the PFRD were due within fourteen days. (Doc. 23 at 28). No objections have been filed

and the deadline of September 21, 2018, has passed. The recommendations of the Chief

Magistrate Judge are adopted by this Court.

      IT IS THEREFORE ORDERED that Plaintiff’s Motion to Reverse and Remand for

Payments of Benefits, or in the Alternative, for Rehearing, With Supporting Memorandum,

(Doc. 20), is GRANTED, and this case shall be REMANDED to the Commissioner for

further proceedings.



                                         HONORABLE MARTHA VAZQUEZ
                                         UNITED STATES DISTRICT JUDGE
